On Motion for Rehearing.
Pending consideration of appellant’s motion for rehearing, appellant has been permitted to supplement the transcript by bringing forward, among other things, the pleadings in appellant’s suit against the Delaware Corporation. Consideration of the supplemental matter will not change the conclusion previously reached.
From the pleadings it is apparent that the appellant’s claim against the Delaware Corporation grew out of a contract, and the original opinion is here modified to show that fact. The contract involved was entered into between the appellant and the Delaware Corporation and 'under its terms the appellant furnished the Delaware Corporation certain radio broadcasting material and services for a fixed monthly fee. The Delaware Corporation sold its *399radio station and in connection therewith transferred and assigned the contract between it and appellant. Thereafter the new owner defaulted in the monthly payments. The appellant’s pleadings in the suit against the Delaware Corporation are silent as to when after the assignee’s default appellant first began asserting a claim against the Delaware Corporation. Neither the pleadings nor any of the other supplemental matter shows that the appellees in the present suit were aware that a claim against the Delaware Corporation was being asserted prior to the time suit was instituted against the Delaware Corporation. As noted in the original opinion, the contract between Clark Bass, Mary Jane McPheron and James D. Stin-son is dated November 10, 1954. The suit against the Delaware Corporation was not filed until a date subsequent thereto.
The original opinion described the judgment the appellant obtained against the Delaware Corporation as being by default. Such description is inaccurate and though it is immaterial to the disposition of the case, the word “default” has been deleted from the original opinion.
Appellant’s motion for rehearing is respectfully overruled.